Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, line 15, change “elastic a rm” to --elastic arm--.
Authorization for this examiner's amendment was given in a telephone interview with Mr. John Janick  on 2/15/22.

Allowable Subject Matter
Claims 1-8, 10-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the electromagnetic relay comprising:
Claim 1: the yoke is L-shaped and includes a main body and an extension end connected to an upper end of the main body and extending perpendicular to the main body, the extension end of the yoke has a width larger than the main body of the yoke; the armature includes a main body and an extension end connected to a lower end of the main body of the armature, an upper end of the main body of the armature has a width larger than a remainder of the main body of the armature, the widened extension 
Claims 12 and 17: an elastic pressing member arranged on the base and pressing against an outer side of the lower end of the main body of the armature.  


Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 14, 2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837